PD-1484-15
                                     PD-1484-15                                  COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                              Transmitted 11/18/2015 11:06:21 AM
                                                                                 Accepted 11/19/2015 4:37:00 PM
                                                                                                  ABEL ACOSTA
                                      RICHARD E. WETZEL                                                   CLERK
                                           ATTORNEY AT LAW

                                      1411 WEST AVENUE, SUITE 100
                                            AUSTIN, TX 78701
                                             (512) 469-7943
Board Certified Criminal Law                                                    (512) 474-5594 - fax
And Criminal Appellate Law by                                            wetzel_law @1411west.com
The Texas Board of Legal Specialization                        www.TexasCriminalAppealsLawyer.com

                                          November 18, 2015

Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, TX
78711

        Re: Deen v. State, No. PD-1484-15

Dear Mr. Acosta:

       Thank you for notice of November 17, 2015, concerning the State’s petition
for discretionary review in the above. I was hired to represent Mr. Deen in the
Court of Appeals. This letter is to inform you that I have not been retained to
represent Mr. Deen in the Court of Criminal Appeals in relation to the State’s
effort to secure discretionary review.

      You can remove my name as counsel for Mr. Deen and need not send me
any further notices. Thank you for your attention to this matter.

                                                             Sincerely,

                                                             /s/ Richard E. Wetzel
                                                             Richard E. Wetzel
                                                             Attorney at Law

cc: ADA Lindsey
    SPA McMinn

                                                     November 19, 2015